UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7852



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRYL JAMISON,

                                              Defendant - Appellant.



                              No. 99-6089



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRYL JAMISON,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge;
Herbert N. Maletz, Senior Judge, sitting by designation. (CR-95-
39-WMN, CA-98-2643-HM)


Submitted:   April 15, 1999                 Decided:   April 21, 1999
Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darryl Jamison, Appellant Pro Se. Lisa M. Griffin, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Darryl Jamison appeals the district court’s orders denying his

motion for imprisonment credit and his motions for clarification.

We have reviewed the record and the district court’s opinions and

find no reversible error.     Accordingly, we affirm the district

court’s orders.   Jamison’s motions to place this case in abeyance

pending disposition of his motion filed pursuant to 28 U.S.C.A. §

2255 (West 1994 & Supp. 1998) are denied.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED



                                 2